PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Satkunarajah et al.
Application No. 15/247,489
Filed: 25 Aug 2016
For: APPARATUS AND SYSTEM FOR OBTAINING AND ENCRYPTING DOCUMENTARY MATERIALS
:
:
:
:	NOTICE VACATING PETITION
:
:
:



The purpose of this notice is to advise you that the decision automatically granted by Electronic Filing System (EFS) on March 23, 2021, is hereby VACATED for the reasons indicated below:

The record discloses the following:

■	A Corrected Notice of Allowance and Fee(s) Due was mailed on February 25, 2020, to pay the issue fee no later than May 26, 2020 and for failure to provide inventor’s oath or declarations no later than the payment of the issue fee.

■	A Notice to File Corrected Application Papers was mailed on February 28, 2020.

■	A Notice of Abandonment was mailed on October 16, 2020, for failure to timely file an inventor’s oath or declaration for each inventor, to timely pay the issue fee and for failure to reply the Notice mailed February 28, 2020.

■	On March 23, 2021, a Petition for Revival Of An Application For Patent Abandoned Unintentionally Under 37 CFR 1.137(a) was filed by EFS and automatically granted by EFS on March 23, 2021.  The petition was accompanied by the Part B Fee(s) Transmittal and the petition fee of ($1,050).

However, the applicant failed to submit an oath or declaration(s) for the inventors in this application.  The applicant also failed to reply the Notice to File Corrected Application Papers mailed February 28, 2020.

In view of the above, the petition automatically granted by EFS on March 23, 2021, is vacated and the application remains ABANDONED.

A response to this letter must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The petition should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. 



By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 
www.uspto.gov/ebc/efs_help.html
			(for help using EFS-Web call the 
			 Patent Electronic Business Center
                                     at (866) 217-9197)


Any questions concerning this matter may be directed to the undersigned at (571) 272-4618.  




/KIMBERLY A INABINET/Paralegal Specialist, OPET